EXHIBIT 10.1

 

[EXECUTION COPY]

 

MASTER REPURCHASE AGREEMENT

 

Dated as of October 31, 2003

 

Between:

 

BEAR STEARNS MORTGAGE CAPITAL CORPORATION

 

and

 

NC CAPITAL CORPORATION

 

1. Applicability

 

From time to time the parties hereto may enter into transactions in which NC
Capital Corporation (“Seller”) agrees to transfer to Bear Stearns Mortgage
Capital Corporation (“Buyer”) Mortgage Loans against the transfer of funds by
Buyer, with a simultaneous agreement by Buyer to transfer to Seller such
Mortgage Loans at a date certain or on demand, against the transfer of funds by
Seller. Each such transaction shall be referred to herein as a “Transaction” and
shall be governed by this Agreement, as the same shall be amended from time to
time.

 

2. Definitions

 

(a) “Act of Insolvency”, with respect to either Buyer or Seller, (i) the
commencement by such party as debtor of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law,
or such party seeking the appointment of a receiver, trustee, custodian or
similar official for such party or any substantial part of its property, or (ii)
the commencement of any such case or proceeding against such party, or another
seeking such an appointment, or the filing against a party of an application for
a protective decree under the provisions of the Securities Investor Protection
Act of 1970, which (A) is consented to or not timely contested by such party,
(B) results in the entry of an order for relief, such an appointment, the
issuance of such a protective decree or the entry of an order having a similar
effect, or (C) is not dismissed within 15 days, (iii) the making by a party of a
general assignment for the benefit of creditors, or (iv) the admission in
writing by a party of such party’s inability to pay such party’s debts as they
become due;



--------------------------------------------------------------------------------

(b) “Additional Purchased Mortgage Loans”, Mortgage Loans provided by Seller to
Buyer pursuant to Section 4(a) hereof;

 

(c) “Bailee Letter”, shall have the meaning assigned in the Custodial Agreement;

 

(d) “Breakage Fee”, in the event that Seller terminates this Agreement (other
than a termination resulting from a default by Buyer), an amount equal to (A)
Buyer’s actual cost (including all fees, expenses and commissions) of (i)
entering into replacement transactions, (ii) entering into or terminating hedge
transactions; and/or (iii) terminating transactions or substituting whole loans
or cash in like transactions with third parties in connection with or as a
result of termination, and (B) to the extent Buyer determines not to enter into
replacement transactions, the loss incurred by Buyer directly arising or
resulting from such termination (the foregoing amounts shall be solely
determined and calculated by Buyer in good faith);

 

(e) “Business Day”, any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or the State of California
or any day on which a bank located in the State of New York or the State of
California or the New York Stock Exchange is authorized or permitted to close
for business;

 

(f) “Buyer’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of a percentage, agreed to by Buyer and Seller
prior to entering into the Transaction and specified in the related
Request/Confirmation, to the Repurchase Price for such Transaction as of such
date;

 

(g) “Cash Purchase Price” shall refer the cash price, and to the corresponding
cash proceeds, to be paid by a Trade Investor, under its cash purchase program,
for Mortgage Loans sold by Seller that are the subject of a Transaction;

 

(h) “Committed Transaction”, a Transaction involving Eligible Loans with respect
to which the Repurchase Price is due and payable on the earliest of (i) the
related Repurchase Date and (ii) October 31, 2004;

 

(i) “Compliance Certificate”, a certificate of Guarantor to the effect that, as
of the end of the previous fiscal quarter of Guarantor, Guarantor is in
compliance with the Financial Covenants.

 

(j) “Custodian”, the custodian named in the Custodial Agreement and any
permitted successor thereto;

 

(k) “Custodial Agreement”, the Custodial Agreement among Buyer, Seller and the
Custodian providing for the custody of records relating to the Purchased
Mortgage Loans;

 

(l) “Disbursement Account”, the account described in the Custodial Agreement;

 

2



--------------------------------------------------------------------------------

(m) “Dry Mortgage Loans” shall refer to Mortgage Loans other than Wet Mortgage
Loans;

 

(n) “Eligible Loan”, means any Mortgage Loan which is determined in the
reasonable judgment of Buyer to meet the criteria set forth in the Underwriting
Guidelines (subject, however, to the restriction described in the covenant of
Seller set forth in Section 10(e)(xxi) hereof);

 

(o) “Financial Covenants”, the financial covenants of Guarantor set forth in
Exhibit G attached hereto;

 

(p) “FNMA”, the Federal National Mortgage Association;

 

(q) “Guarantor”, New Century Financial Corporation;

 

(r) “Guarantee”, the guaranty in the form attached hereto as Exhibit F;

 

(s) “High-Cost Mortgage Loan”, a Mortgage Loan (1) any Mortgage triggering the
protections of HOEPA or (2) a “home loan”, “covered home loan” or “high-cost
home loan” as defined in the Georgia Fair Lending Act, as amended, “high cost
home loan” under the New York Predatory Lending Law, codified as N.Y. Banking
Law §6-1, N.Y. Gen. Bus. Law §771-a, and N.Y. Real Prop. Acts Law §1302 or in
New York City Ordinance 67-A, “high cost home loan” under North Carolina General
Statutes Section 24-1.1E et seq., “high cost home loan” under Kentucky Revised
Statutes §360.100 et seq. or “high-cost home loan” under Arkansas Code of 1987
Annotated §23-53-101 et seq.;

 

(t) “HOEPA”: The Home Ownership and Equity Protection Act of 1994, as amended;

 

(u) “Home Improvement Loan”, a home improvement retail installment sales
contract that is secured by first or junior liens on one to four-family
residential properties or by purchase money security interests in the home
improvements financed by such home improvement contract;

 

(v) “Income”, with respect to any Mortgage Loan at any time, any principal
thereof then payable and all payments of interest and principal together with
other distributions thereon or proceeds thereof;

 

(w) “Loan Schedule”, a schedule of Mortgage Loans identifying each Mortgage
Loan: (1) in the case of all Mortgage Loans, by Seller’s loan number,
Mortgagor’s name and address (including the state and zip code) of the mortgaged
property, whether such Mortgage Loan is a Dry Mortgage Loan or a Wet Mortgage
Loan, whether such Mortgage Loan bears a fixed or adjustable interest rate, the
loan-to-value ratio, the outstanding principal amount as of a specified date,
the initial interest rate borne by such Mortgage Loan, the original principal
balance thereof, the current scheduled monthly payment of principal and
interest, the maturity of the related Note, the property type, the occupancy
status, the appraised value, the original term to maturity and whether or not
the Mortgage Loan (including the related Note) has been modified; and (2) in the
case of adjustable rate Mortgage Loans, the interest rate borne by such Mortgage
Loan on the

 

3



--------------------------------------------------------------------------------

Purchase Date, the index and applicable determination date for each adjustment
period, the gross margin, the payment adjustment period (in months), months to
next payment adjustment, periodic payment adjustment cap, lifetime payment
adjustment cap, lifetime payment cap, interest rate adjustment, periodic
interest adjustment cap and lifetime interest rate adjustment cap;

 

(x) “Margin Deficit”, the meaning specified in Section 4(a) hereof;

 

(y) “Market Value”, with respect to any Mortgage Loans as of any date, the fair
market value of such Mortgage Loans on such date as determined by Buyer in its
reasonable business judgment from time to time and at such times as it may elect
in its sole discretion; provided, however, that a Market Value of zero shall be
assigned to (i) any Mortgage Loan that has been delinquent for at least sixty
(60) days, (ii) any Mortgage Loan that has been subject to this Agreement for
more than one hundred and eighty (180) days in aggregate, (iii) any Mortgage
Loan with respect to which there has been a breach of the covenant set forth in
Section 10(e)(ix) hereof, (iv) any Mortgage Loan with respect to which there is
a breach of a representation or warranty made by Seller in this Agreement or the
Custodial Agreement that materially adversely affects Buyer’s interests
hereunder or (v) any Wet Mortgage Loan that is subject to this Agreement or the
Custodial Agreement for more than the aggregate number of days provided herein
without having become a Dry Mortgage Loan;

 

(z) “MERS”, Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto;

 

(aa) “MERS Mortgage Loan”, means any MOM Mortgage Loan or any other Mortgage
Loan as to which MERS is (or is intended to be) the mortgagee of record and as
to which a MIN has been assigned;

 

(bb) “MIN”, a MERS Mortgage Identification Number assigned to a Mortgage Loan in
accordance with the MERS Procedures Manual;

 

(cc) “MLPA”, refers to that certain Mortgage Loan Purchase and Interim Servicing
Agreement, dated as of October 31, 2003, between EMC Mortgage Corporation and
Buyer together with the related commitment letter from EMC Mortgage Corporation
to Buyer, dated October 31, 2003, as the same shall be amended from time to
time;

 

(dd) “MOM Mortgage Loan”, means a Mortgage Loan where the related Mortgage names
MERS as the original mortgagee thereof, as to which a MIN has been assigned, and
which Mortgage has not been assigned to any other person;

 

(ee) “Mortgage”, the mortgage, deed of trust or other instrument creating a
first or second lien on an estate in fee simple interest in real property
securing a Note;

 

(ff) “Mortgage Loan”, a first or second priority lien mortgage loan on single
family residential property consisting of a Note secured by a Mortgage;

 

(gg) “Mortgagor”, the obligor on a Note;

 

4



--------------------------------------------------------------------------------

(hh) “Non-MERS Mortgage Loan”, any Mortgage Loan as to which MERS is not (and is
not intended to be) the mortgagee of record;

 

(ii) “Note”, the Note or other evidence of indebtedness evidencing the
indebtedness of a Mortgagor under a Mortgage Loan;

 

(jj) “Originator”, New Century Mortgage Corporation;

 

(kk) “Price Differential”, with respect to any Transaction hereunder as of any
date, the aggregate amount obtained by daily application of the Pricing Rate for
such Transaction to the Purchase Price for such Transaction on a 360 day per
year basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction);

 

(ll) “Pricing Rate”, the per annum percentage rate for determination of the
Price Differential, which rate shall be specified in the related
Request/Confirmation;

 

(mm) “Prime Rate”, the prime rate of U.S. money center commercial banks as
published in The Wall Street Journal;

 

(nn) “Purchase Date”, the date with respect to each Transaction on which
Purchased Mortgage Loans are sold by Seller to Buyer hereunder;

 

(oo) “Purchase Price”, (i) on the Purchase Date, the price at which Purchased
Mortgage Loans are sold by Seller to Buyer hereunder, and (ii) thereafter, such
price decreased by the amount of any funds transferred by Seller to Buyer
pursuant to Section 4(a) hereof;

 

(pp) “Purchased Mortgage Loans”, the Mortgage Loans sold by Seller to Buyer in a
Transaction hereunder, and any Mortgage Loans substituted therefor in accordance
with Section 9 hereof. The term “Purchased Mortgage Loans” with respect to any
Transaction at any time also shall include Additional Purchased Mortgage Loans
delivered pursuant to Section 4(a);

 

(qq) “Replacement Mortgage Loans”, the meaning specified in Section 11(e)(ii)
hereof;

 

(rr) “Repurchase Date”, the date on which Seller is to repurchase the Purchased
Mortgage Loans from Buyer, including any date determined by application of the
provisions of Sections 3(e) or 11 hereof;

 

(ss) “Repurchase Price”, the price at which Purchased Mortgage Loans are to be
resold by Buyer to Seller upon termination of a Transaction, which will be
determined in each case (including Transactions terminable upon demand) as the
sum of the Purchase Price and the Price Differential as of the date of such
determination, increased by any amount determined by the application of the
provisions of Section 11 hereof;

 

5



--------------------------------------------------------------------------------

(tt) “Qualified Eligible Loan”, any Mortgage Loan which Buyer determines is an
Eligible Loan, and which Mortgage Loan has an outstanding principal balance and
interest rate equal to or in excess of the Mortgage Loan that is being
substituted;

 

(uu) “Request/Confirmation”, the request and confirmation substantially in the
form of Exhibit A hereto delivered pursuant to Section 3 hereof;

 

(vv) “Request for Wire”, the request to Buyer substantially in the form of
Exhibit B hereto delivered pursuant to Section 3 hereof;

 

(ww) “Sales Commitment”, Seller’s commitment to sell to Buyer or EMC Mortgage
Corporation fifty percent (50%) of the aggregate outstanding principal amount of
Eligible Loans which have been purchased by Buyer in all Transactions,
commencing with the initial Transaction entered into upon the signing of the
Agreement;

 

(xx) “Servicer”, New Century Mortgage Corporation;

 

(yy) “Trade Commitment” shall refer to a trade confirmation or similar document
from the Trade Investor to Seller confirming the details of a mandatory forward
trade or similar arrangement between the Trade Investor and Seller with respect
to one or more Mortgage Loans;

 

(zz) “Trade Investor” shall refer to a securities dealer, financial institution
or other entity, who has made a Trade Commitment.

 

(aaa) “Underwriting Guidelines” shall mean the written guidelines of Seller as
described in the MLPA;

 

(bbb) “Transaction” shall have the meaning set forth in Section 1 of this
Agreement.

 

(ccc) “Wet Mortgage Loan” shall have the meaning set forth in the Custodial
Agreement.

 

3. Initiation; Request/Confirmation; Termination; Transactions Optional

 

(a) Any agreement to enter into a Transaction shall be made in writing at the
initiation of Seller. In the event that Seller desires to enter into a
Transaction hereunder, Seller shall give notice to Buyer via facsimile or
telephone prior to 5:00 p.m., New York City time, on the Business Day prior to
the proposed Purchase Date. In addition, Seller shall simultaneously deliver to
Buyer a Request for Wire executed by an authorized representative of Seller.

 

(b) In the event that Seller requires additional funds on a particular Purchase
Date, Seller shall give Buyer notice of such request via facsimile or telephone
no later than 3:30 p.m. New York City time on such Purchase Date. Seller shall
send Buyer a Request/Confirmation indicating the final amount of the Transaction
for such Purchase Date no later than 5:00 p.m. New York City time on such
Purchase Date. The Request/Confirmation shall be complete in every respect
except for the signature of an authorized representative of Buyer. Buyer shall,
upon its receipt and approval thereof, promptly execute and return the signed
Request/Confirmation to Seller.

 

6



--------------------------------------------------------------------------------

(c) The Request/Confirmation shall describe the Purchased Mortgage Loans in a
manner satisfactory to Buyer (which may be by attaching a Loan Schedule
thereto), identify Buyer and Seller and set forth (i) the Purchase Date, (ii)
the Purchase Price, (iii) the Repurchase Date, unless the Transaction is to be
terminable on demand, (iv) the Pricing Rate or Repurchase Price applicable to
the Transaction, (v) whether the Mortgage Loan is a Wet Mortgage Loan or a Dry
Mortgage Loan and (vi) any additional terms or conditions of the Transaction
mutually agreeable to Buyer and Seller.

 

(d) Each Request/Confirmation shall be binding upon the parties hereto unless
written notice of objection is given by the objecting party to the other party
promptly after Buyer has delivered the completed Request/Confirmation to Seller.

 

(e) In the event of any conflict between the terms of a Request/Confirmation and
this Agreement, such Request/Confirmation shall prevail.

 

(f) In the case of Transactions terminable upon demand, such demand shall be
made by Buyer or Seller, no later than such time as is customary in accordance
with market practice, by telephone or otherwise on or prior to the Business Day
on which such termination will be effective. On the date specified in such
demand, or on the date fixed for termination in the case of Transactions having
a fixed term, termination of the Transaction will be effected by resale by Buyer
to Seller or its agent of the Purchased Mortgage Loans and any Income in respect
thereof received by Buyer (and not previously credited or transferred to, or
applied to the obligations of, Seller hereunder) against the transfer of the
Repurchase Price to an account of Buyer.

 

(g) The adjustment mechanism and the index for any adjustable rate Mortgage Loan
(in each case, an “Adjustment Mechanism”) shall be one of the Adjustment
Mechanisms set forth in the Underwriting Guidelines; provided, however, that
Buyer may, on a prospective basis and in its sole discretion, refuse to fund
Mortgage Loans having an Adjustment Mechanism set forth in the Underwriting
Guidelines by providing written notice of its decision to Seller, which notice
shall be effective 60 days after the date thereof.

 

(h) Buyer may, in its sole discretion, reject any Mortgage Loan from inclusion
in a Transaction hereunder for any reason; provided, however, that, subject to
the limitation set forth in Section 10(e)(xvii) herein, if Buyer determines that
a Mortgage Loan is an Eligible Loan, Seller has otherwise complied with this
Agreement and no Event of Default has occurred and is continuing, Buyer shall be
obligated to purchase such Eligible Loan in a Committed Transaction.

 

4. Margin Maintenance

 

(a) If at any time the aggregate Market Value of all Purchased Mortgage Loans
subject to all Transactions hereunder is less than the aggregate Buyer’s Margin
Amount for all such Transactions (a “Margin Deficit”), then Buyer may by notice
to Seller require Seller in such Transactions, at Buyer’s option, to transfer to
Buyer cash or additional Mortgage Loans reasonably acceptable to Buyer
(“Additional Purchased Mortgage Loans”), so that the cash and aggregate Market
Value of the Purchased Mortgage Loans, including any such Additional Purchased
Mortgage Loans, will thereupon equal or exceed such aggregate Buyer’s Margin

 

7



--------------------------------------------------------------------------------

Amount; provided, however, that no Additional Purchased Mortgage Loans may be
Wet Mortgage Loans.

 

(b) If the notice to be given by Buyer to Seller under subparagraph (a) above is
given at or prior to 10:00 a.m. New York city time on a Business Day, Seller
shall transfer cash or Additional Purchased Mortgage Loans to Buyer prior to the
close of business in New York City on the date of such notice, and if such
notice is given after 10:00 a.m. New York City time, Seller shall transfer cash
or Additional Purchased Mortgage Loans prior to the close of business in New
York City on the Business Day following the date of such notice.

 

(c) Any cash transferred pursuant to this Section shall be held by Buyer as
though it were Additional Purchased Mortgage Loans and, unless Buyer shall
otherwise consent, shall not reduce the Repurchase Price of the related
Transaction.

 

5. Income Payments

 

Where a particular Transaction’s term extends over an Income payment date on the
Mortgage Loans subject to that Transaction, all payments and distributions,
whether in cash or in kind, made on or with respect to the Purchased Mortgage
Loans shall, unless otherwise mutually agreed by Buyer and Seller and so long as
an Event of Default on the part of Seller shall not have occurred and be
continuing, be paid directly to Seller by the related Mortgagor.

 

6. Security Interest

 

Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Mortgage Loans with respect to all Transactions hereunder and all proceeds
thereof. Seller shall pay all fees and expenses associated with perfecting such
security interest including, without limitation, the cost of filing financing
statements under the Uniform Commercial Code and recording assignments of
mortgage as and when required by Buyer in its sole discretion.

 

7. Payment and Transfer

 

Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Mortgage Loans transferred by one party hereto
to the other party shall be transferred by notice to the Custodian to the effect
that the Custodian is now holding for the benefit of the transferee the related
documents and assignment forms delivered to it under the Custodial Agreement.

 

8. Segregation of Documents Relating to Purchased Mortgage Loans

 

All documents relating to Purchased Mortgage Loans in the possession of Seller
shall be identified on the books and records of Seller as being subject to this
Agreement. Ownership of all Purchased Mortgage Loans shall pass to Buyer and
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Mortgage Loans or otherwise pledging or
hypothecating the Purchased Mortgage Loans, but no such transaction

 

8



--------------------------------------------------------------------------------

shall relieve Buyer of its obligations to resell and transfer Purchased Mortgage
Loans to Seller pursuant to the terms hereof.

 

9. Substitution

 

Seller may, subject to acceptance by and upon notice to Buyer, substitute
Mortgage Loans substantially similar to the Purchased Loans for any Purchased
Loans. If Seller gives notice to the Buyer at or prior to 12:30 p.m. New York
City time on a Business Day, Buyer may elect, by the close of business on the
Business Day notice is received or by the close of the next Business Day if
notice is given after 12:30 p.m. New York City time on such day, not to accept
such substitution. In the event such substitution is accepted by Buyer, such
substitution shall be made by Seller’s transfer to Buyer of such other Loans and
Buyer’s transfer to Seller of such Purchased Loans, and after such substitution,
the substituted Loans shall be deemed to be Purchased Loans. In the event Buyer
elects not to accept such substitution, Buyer shall offer Seller the right to
terminate the Transaction. Seller shall have the right at any time to substitute
a Qualified Eligible Loan or Qualified Eligible Loans for another Eligible Loan
or for other Eligible Loans and Buyer shall not have the right to reject any
such substitution.

 

In the event Seller exercises its right to terminate under this Section 9,
Seller shall be obligated to pay to Buyer, by the close of the Business Day of
such termination, as the case may be, an amount equal to the Breakage Fee.

 

10. Representations, Warranties and Covenants

 

(a) Buyer and Seller each represents and warrants, and shall on and as of the
Purchase Date of any Transaction be deemed to represent and warrant, to the
other that:

 

(i) it is duly authorized to execute and deliver this Agreement, to enter into
the Transactions contemplated hereunder and to perform its obligations hereunder
and has taken all necessary action to authorize such execution, delivery and
performance;

 

(ii) it will engage in such Transactions as principal (or, if agreed in writing
in advance of any Transaction by the other party hereto, as agent for a
disclosed principal);

 

(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal);

 

(iv) it has obtained all authorizations of any governmental body required in
connection with this Agreement and the Transactions hereunder and such
authorizations are in full force and effect; and

 

(v) the execution, delivery and performance of this Agreement and the
Transactions hereunder will not violate in any material respect any law,
ordinance, charter, by-law or rule applicable to it or any material agreement by
which it is bound or by which any of its assets are affected.

 

(b) Seller represents and warrants to Buyer, and shall on and as of the Purchase
Date of any Transaction be deemed to represent and warrant, as follows:

 

9



--------------------------------------------------------------------------------

(i) The documents disclosed by Seller to Buyer pursuant to this Agreement are
either original documents or genuine and true copies thereof;

 

(ii) Seller, Originator and Guarantor are each a separate and independent
corporate entity from the Custodian, none of Seller, Originator or Guarantor
owns a controlling interest in the Custodian either directly or through
affiliates and no director or officer of any of them is also a director or
officer of the Custodian;

 

(iii) None of the Purchase Price for any Mortgage Loan will be used by Seller
either directly or indirectly to acquire any security, as that term is defined
in Regulation T of the Regulations of the Board of Governors of the Federal
Reserve System, and Seller has not taken any action that might cause any
Transaction to violate any regulation of the Federal Reserve Board;

 

(iv) Each Mortgage Loan was underwritten in accordance with the Underwriting
Guidelines and no change to the Underwriting Guidelines has occurred since the
date of the last written revision to the Underwriting Guidelines was furnished
to Buyer by Seller;

 

(v) Seller has purchased the Mortgage Loans from Originator pursuant to a bill
of sale, a copy of which has been provided to Buyer;

 

(vi) Seller shall be at the time it transfers to Buyer any Mortgage Loans for
any Transaction the legal and beneficial owner of such Mortgage Loans, free of
any lien, security interest, option or encumbrance;

 

(vii) Each Trade Commitment is enforceable again the related Trade Investor in
accordance with its terms, subject to the effect of bankruptcy, insolvency or
other laws affecting creditors generally and to equitable principles;

 

(viii) Seller used no selection procedures that identified the Mortgage Loans
relating to a Transaction as being less desirable or valuable than other
comparable assets in Seller’s portfolio on the related Purchase Date; and

 

(ix) Each Transaction involving Mortgage Loans is entered into in contemplation
of (i) the sale of the Mortgage Loans to a Trade Investor, (ii) liquidation,
sale or other disposition, or (iii) the issuance of asset backed securities. The
parties intend that, in the case of clause (i) of the preceding sentence, the
appropriate portion of the Cash Purchase Price relating to such Mortgage Loans
will be paid by the related Trade Investor directly to Buyer; provided, however,
that Seller shall pay Buyer the excess of amounts due to Buyer by Seller with
respect to the related Mortgage Loans over the amount received by Buyer with
respect to such Mortgage Loans and if the amount paid by the Trade Investor to
Buyer exceeds the amount due Buyer from Seller with respect to such Mortgage
Loans, such excess shall be paid by Buyer to Seller.

 

(c) Seller makes the representations and warranties set forth at Exhibit C with
respect to the Mortgage Loans included in the related Transaction as of the
related Purchase Date.

 

10



--------------------------------------------------------------------------------

(d) Seller makes the representations and warranties set forth at Exhibit D with
respect to the Mortgage Loans included in all Transactions, as of each Purchase
Date.

 

(e) Seller covenants with Buyer, from and after the date hereof, as follows:

 

(i) Seller shall immediately notify Buyer if an Event of Default shall have
occurred;

 

(ii) Seller shall deliver to Buyer a current Loan Schedule with respect to all
Mortgage Loans subject to this Agreement with such frequency as Buyer may
require but in no event less frequently than weekly;

 

(iii) No Mortgage Loan shall be subject to this Agreement for more than one
hundred and eighty (180) days in aggregate;

 

(iv) The aggregate outstanding principal amount of Mortgage Loans subject to the
Agreement at any time that are Wet Mortgage Loans shall not exceed $100,000,000;

 

(v) Seller shall comply with all applicable provisions of the Custodial
Agreement and the Underwriting Guidelines;

 

(vi) Seller shall promptly notify Buyer of (i) the acceleration of any debt
obligation or the termination of any credit facility of Seller, in each case in
excess of $10,000,000; (ii) the amount and maturity of any such debt assumed
after the date hereof; (iii) any adverse developments with respect to pending or
future litigation involving Seller or Guarantor where the amount in controversy
is in excess of $1,000,000 and the case is reasonably likely to be decided
against Seller or Guarantor, as applicable; and (iv) any other developments
(other than general economic conditions or developments affecting the mortgage
industry generally that do not disproportionately affect Seller) which might
materially and adversely affect the financial condition of Seller;

 

(vii) Each Trade Commitment shall be enforced against the related Trade
Investor, subject to the effect of bankruptcy, insolvency or other laws
affecting creditors generally and to equitable principles;

 

(viii) Without Buyer’s express prior written approval, Seller shall not execute,
in favor of any third party other than Buyer, any assignment of rights held or
purportedly held by Seller under a given Trade Commitment;

 

(ix) Seller shall cause each Trade Investor to pay the sales proceeds for, or
return to the Custodian the documents relating to, each Mortgage Loan delivered
to such Trade Investor under a Bailee Letter within ten (10) days of the date of
such Bailee Letter;

 

(x) With respect to Wet Mortgage Loans subject to this Agreement, Seller shall
deliver the Mortgage Files no later than seven (7) Business Days after the
related Purchase Date;

 

11



--------------------------------------------------------------------------------

(xi) For each Mortgage Loan that is a Wet Mortgage Loan, Seller has obtained an
insured closing letter issued by a title insurance company effective not later
than the closing date for such Mortgage Loan;

 

(xii) In the event that Buyer purchases a Mortgage Loan that is a Wet Mortgage
Loan and the Wet Mortgage Loan is not originated by Originator for any reason,
Seller shall return the funds constituting the Purchase Price for such Wet
Mortgage Loan via wire transfer within twenty four (24) hours after Seller’s
failure to complete the Wet Mortgage Loan;

 

(xiii) For all Mortgage Loans with Mortgages that are recorded into MERs, Seller
agrees to take all actions necessary to cause MERs to provide to Buyer all
reports that would customarily be provided to an Associate Member;

 

(xiv) Notwithstanding any provision of this Agreement or the Custodial Agreement
to the contrary, any funds distributed in accordance with the terms hereof and
the Custodial Agreement for the funding of a Mortgage Loan through the
Disbursement Account, shall constitute the Purchase Price for such Mortgage
Loan;

 

(xv) Seller agrees to cause Guarantor to deliver, to Buyer a Compliance
Certificate, certifying Guarantor’s compliance with the Financial Covenants as
of the end of the relevant reporting period, within 45 days after the end of
each fiscal quarter of Guarantor or within five Business Days after a request by
Buyer during the term of this Agreement;

 

(xvi) Seller shall provide Buyer or its agents, with copies of all filings made
by or on behalf of Guarantor or any entity that controls Guarantor, with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended, promptly upon making such filings;

 

(xvii) The aggregate outstanding Purchase Price for all Transactions (which may
be Committed Transactions) shall not exceed four hundred million dollars
($400,000,000);

 

(xviii) The aggregate outstanding Purchase Price for all Wet Mortgage Loans
shall not exceed one hundred million dollars ($100,000,000);

 

(xix) Seller shall satisfy the terms of the Sales Commitment at all times;

 

(xx) In the event that the covenant set forth in Section 10(e)(xix) above is not
satisfied by Seller, and Seller fails to satisfy the Sales Commitment within the
next calendar month, then the Buyer’s Margin Amount for the related Transaction
shall be modified in a manner mutually agreeable to Buyer and Seller; and

 

(xxi) Seller shall provide Buyer with written notice of any material change that
Seller has made to the Underwriting Guidelines and Buyer shall have fifteen (15)
days to determine whether such change is acceptable to Buyer in its reasonable
business judgment; if Buyer, in its reasonable business judgment, determines
that any such change

 

12



--------------------------------------------------------------------------------

to the Underwriting Guidelines is unacceptable to Buyer, then a new Pricing Rate
for Mortgage Loans originated under such change shall be determined by mutual
agreement of Buyer and Seller or the Mortgage Loans originated under such change
shall not be Eligible Loans.

 

11.    Events of Default; Event of Termination

 

(a) The following events shall constitute events of default (each an “Event of
Default”) hereunder with respect to Buyer or Seller, as applicable:

 

(i) Seller fails to repurchase or Buyer fails to transfer Purchased Mortgage
Loans upon the applicable Repurchase Date pursuant to the terms hereof;

 

(ii) Seller or Buyer fails, after one (1) Business Day’s notice, to comply with
Section 4 hereof;

 

(iii) An Act of Insolvency occurs with respect to Seller or Buyer or any entity
directly or indirectly controlling Seller or Buyer;

 

(iv) Any representation or warranty made by Seller or Buyer shall have been
incorrect or untrue in any material respect when made or repeated or deemed to
have been made or repeated; provided, however, that in the case of
representations and warranties made with respect to the Purchased Mortgage
Loans, (including without limitation the representations and warranties
contained in Exhibit C and Exhibit D hereto), such circumstance shall not
constitute an Event of Default if, after determining the Market Value of the
Purchased Mortgage Loans without taking into account the Purchased Mortgage
Loans with respect to which such circumstance has occurred, and after following
the procedures and time frames set forth in Section 4 hereof if any Margin
Deficit exists following such Market Value determination, no other Event of
Default shall have occurred and be continuing;

 

(v) Any covenant shall have been breached in any material respect and, other
than with respect to a breach of Seller’s obligation to pay any amounts owed
under Sections 1, 3 and 4 of this Agreement or Seller’s obligation pursuant to
Section 10(e)(x) herein, Seller fails to cure such breach within five (5)
Business Days following the earlier of (A) an officer of Seller discovering the
existence of such breach or (B) receipt by Seller of notice from Buyer of the
existence of such breach; provided, however, that in the case of covenants made
with respect to the Purchased Mortgage Loans (including Section 10(e)(x)), such
circumstance shall not constitute an Event of Default if, after determining the
Market Value of the Purchased Mortgage Loans without taking into account the
Purchased Mortgage Loans with respect to which such circumstance has occurred,
and after following the procedures and time frames set forth in Section 4 hereof
if any Margin Deficit exists following such Market Value determination, no other
Event of Default shall have occurred and be continuing; and provided further,
that Seller’s breach of Section 10(e)(xix) herein shall not constitute an Event
of Default but shall trigger the terms of Section 10(e)(xx) herein;

 

13



--------------------------------------------------------------------------------

(vi) Buyer shall have reasonably determined that Seller is or will be unable to
meet its commitments under this Agreement, shall have notified Seller of such
determination and Seller shall not have responded with appropriate information
to the contrary to the satisfaction of Buyer within five (5) Business Days;

 

(vii) This Agreement shall for any reason cease to create a valid, first
priority security interest in any of the Purchased Mortgage Loans purported to
be covered hereby;

 

(viii) A final, non-appealable judgment by any competent court in the United
States of America for the payment of money in an amount of at least $1,000,000
is rendered against Seller, and the same remains undischarged for a period of
sixty (60) days;

 

(ix) Any event of default or any event which with notice, the passage of time or
both shall constitute an event of default shall occur and be continuing under
any repurchase or other financing agreement for borrowed funds in excess of
$10,000,000 or indenture for borrowed funds in excess of $10,000,000 by which
Seller is bound or affected shall occur and be continuing;

 

(x) In the commercially reasonable judgment of Buyer a material adverse change
shall have occurred in the business, operations, properties, prospects or
condition (financial or otherwise) of Seller;

 

(xi) Seller, Servicer or Guarantor shall be in default with respect to any
normal and customary covenants under any debt contract or agreement, any
servicing agreement or any lease to which it is a party, which default could
materially adversely affect the financial condition of Guarantor and its
subsidiaries taken as a whole (which covenants include, but are not limited to,
an Act of Insolvency of Seller or the failure of Seller to make required
payments under such contract or agreement as they become due);

 

(xii) Seller shall have failed to comply in any material respect with its
obligations under the Custodial Agreement and, other than with respect to a
breach of Seller’s obligation pursuant to Section 10(e)(x) herein or Section
3(c) of the Custodial Agreement, Seller fails to cure such breach within five
(5) Business Days following the earlier of (A) an officer of Seller discovering
the existence of such breach or (B) receipt by Seller of notice from Buyer of
the existence of such breach; provided, however, that in the case of obligations
with respect to the Purchased Mortgage Loans (including Section 10(e)(x) herein
and Section 3(c) of the Custodial Agreement) such circumstance shall not
constitute an Event of Default if, after determining the Market Value of the
Purchased Mortgage Loans without taking into account the Purchased Mortgage
Loans with respect to which such circumstance has occurred, and after following
the procedures and time frames set forth in Section 4 hereof if any Margin
Deficit exists following such Market Value determination, no other Event of
Default shall have occurred and be continuing;

 

(xiii) The Guaranty shall no longer be in full force and effect;

 

(xiv) An “Event of Default” (as such term is defined under the MLPA) shall have
occurred under the MLPA with respect to Seller; or

 

14



--------------------------------------------------------------------------------

(xv) If an Event of Default shall have occurred and be continuing, then, at the
option of the nondefaulting party, exercised by written notice to the defaulting
party (which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Act of Insolvency), the Repurchase
Date for each Transaction hereunder shall be deemed immediately to occur.

 

(b) In all Transactions in which the defaulting party is Seller, if Buyer is
deemed to have exercised the option referred to in subparagraph (b) of this
Section, (i) Seller’s obligations hereunder to repurchase all Purchased Mortgage
Loans in such Transactions shall thereupon become immediately due and payable,
(ii) to the extent permitted by applicable law, the Repurchase Price with
respect to each such Transaction shall be increased by the aggregate amount
obtained by daily application of (x) the greater of the Pricing Rate for such
Transaction and the Prime Rate to (y) the Repurchase Price for such Transaction
as of the Repurchase Date as determined pursuant to subparagraph (b) of this
Section (decreased as of any day by (A) any amounts retained by Buyer with
respect to such Repurchase Price pursuant to clause (iii) of this subparagraph,
(B) any proceeds from the sale of Purchased Mortgage Loans pursuant to
subparagraph (e)(i) of this Section, and (C) any amounts credited to the account
of Seller pursuant to subparagraph (f) of this Section) on a 360 day per year
basis for the actual number of days during the period from and including the
date of the Event of Default giving rise to such option to but excluding the
date of payment of the Repurchase Price as so increased, (iii) all Income paid
after such exercise or deemed exercise shall be payable to and retained by Buyer
and applied to the aggregate unpaid Repurchase Prices owed by Seller, (iv) in
the event that Seller does not pay the Repurchase Price, Seller shall
immediately deliver or cause the Custodian to deliver to Buyer any documents
relating to Purchased Mortgage Loans subject to such Transactions then in
Seller’s possession, and (v) Seller shall be obligated to pay any related
Breakage Fees.

 

(c) In all Transactions in which the defaulting party is Buyer, upon tender by
Seller of payment of the aggregate Purchase Prices and accrued and unpaid Price
Differentials for all such Transactions, Buyer’s right, title and interest in
all Purchased Mortgage Loans subject to such Transactions shall be deemed
transferred to Seller, and Buyer shall deliver or cause the Custodian to deliver
all documents relating to such Purchased Mortgage Loans to Seller.

 

(d) After one (1) Business Day’s notice to the defaulting party (which notice
need not be given if an Act of Insolvency shall have occurred, and which may be
the notice given under subparagraph (b) of this Section or the notice referred
to in clause (ii) of the first sentence of subparagraph (a) of this Section),
the nondefaulting party may:

 

(i) as to Transactions in which the defaulting party is Seller, (A) immediately
sell on a servicing released or servicing retained basis as Buyer deems
desirable, in a recognized market at such price or prices as Buyer may in its
sole discretion deem satisfactory, any or all Purchased Mortgage Loans subject
to such Transactions and apply the proceeds thereof to the aggregate unpaid
Repurchase Prices and any other amounts owing by Seller hereunder or (B) in its
sole discretion elect, in lieu of selling all or a portion of such Purchased
Mortgage Loans, to give Seller credit for such Purchased Mortgage Loans in an
amount equal to the Market Value therefor on such date against the aggregate
unpaid Repurchase Prices and any other amounts owing by Seller hereunder; and



 

15



--------------------------------------------------------------------------------

(ii) as to Transactions in which the defaulting party is Buyer, (A) purchase
mortgage loans (“Replacement Mortgage Loans”) having substantially the same
outstanding principal amount, maturity and interest rate as any Purchased
Mortgage Loans that are not transferred by Buyer to Seller as required hereunder
or (B) in its sole discretion elect, in lieu of purchasing Replacement Mortgage
Loans, to be deemed to have purchased Replacement Mortgage Loans at the price
therefor on such date, calculated as the average of the prices obtained from
three (3) nationally recognized registered broker/dealers that buy and sell
comparable mortgage loans in the secondary market.

 

(e) As to Transactions in which the defaulting party is Buyer, Buyer shall be
liable to Seller (i) with respect to Purchased Mortgage Loans (other than
Additional Purchased Mortgage Loans), for any excess of the price paid (or
deemed paid) by Seller for Replacement Mortgage Loans therefor over the
Repurchase Price for such Purchased Mortgage Loans and (ii) with respect to
Additional Purchased Mortgage Loans, for the price paid (or deemed paid) by
Seller for the Replacement Mortgage Loans therefor. In addition, Buyer shall be
liable to Seller for interest on such remaining liability with respect to each
such purchase (or deemed purchase) of Replacement Mortgage Loans from the date
of such purchase (or deemed purchase) until paid in full by Buyer. Such interest
shall be at a rate equal to the greater of the Pricing Rate for such Transaction
or the Prime Rate. Seller may, in the event of a Buyer default, terminate this
Agreement and shall not incur a Breakage Fee in connection with such
termination. In the event that Seller exercises its right to terminate this
Agreement, Seller shall provide Buyer with written notice of termination
specifying the date the Agreement shall terminate, which date of termination
shall be not less than one (1) Business Day following the date of the written
notice. The date of termination specified in such written notice shall be deemed
to be the Repurchase Date for all Transactions.

 

(f) For purposes of this Section 11, the Repurchase Price for each Transaction
hereunder in respect of which the defaulting party is Buyer shall not increase
above the amount of such Repurchase Price for such Transaction determined as of
the date of the exercise or deemed exercise by Seller of its option under
subparagraph (b) of this Section 11.

 

(g) The defaulting party shall be liable to the nondefaulting party for the
amount of all reasonable legal or other expenses incurred by the nondefaulting
party in connection with or as a consequence of an Event of Default, together
with interest thereon at a rate equal to the greater of the Pricing Rate for the
relevant Transaction or the Prime Rate. Expenses incurred in connection with an
Event of Default shall include without limitation those costs and expenses
incurred by the nondefaulting party as a result of the early termination of any
repurchase agreement or reverse repurchase agreement entered into by the
nondefaulting party in connection with the Transaction then in default.

 

(h) The nondefaulting party shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.

 

16



--------------------------------------------------------------------------------

(i) At the option of Buyer, exercised by written notice to Seller, the
Repurchase Date for any or all Transactions shall be deemed to occur sixty (60)
days after the date of such notice in the event that the senior debt obligations
or short-term debt obligations of Bear Stearns & Co. Inc. shall be rated below
the four highest generic grades (without regard to any pluses or minuses
reflecting gradations within such generic grades) by any nationally recognized
statistical rating organization.

 

(j) The exercise by any party of remedies after the occurrence of an Event of
Default shall be conducted in a commercially reasonable manner.

 

(k) Buyer, at its option, may terminate this Agreement and all outstanding
Transactions prior to the Termination Date, and in such case all outstanding
Transactions shall terminate (subject to the notice requirement set forth in
Section 11(m) below) upon the occurrence of any one of the following Events of
Termination:

 

(i) Buyer shall have reasonably determined that Seller or Guarantor is or will
be unable to meet its commitments under this Agreement or the Guaranty, shall
have notified Seller of such determination and Seller shall not have responded
or caused the Guarantor to respond with appropriate information to the contrary
to the satisfaction of Buyer within five (5) Business Days;

 

(ii) A material adverse change shall have occurred in the business, operations,
properties, prospects or condition (financial or otherwise) of Seller or
Guarantor;

 

(iii) Any event of default or any event which with notice, the passage of time
or both shall constitute an event of default shall occur and be continuing under
any repurchase or other financing agreement for borrowed funds in excess of
$10,000,000 or indenture for borrowed funds in excess of $10,000,000 by which
Seller or Guarantor is bound shall occur and be continuing;

 

(iv) Guarantor shall have terminated the Guarantee in accordance with its
provisions and a replacement guarantor satisfactory to the Buyer has not been
appointed; or

 

(v) Guarantor shall have failed to comply with the Financial Covenants.

 

(l) If Buyer exercises its right to terminate this Agreement pursuant to Section
11(l) hereof, Buyer shall provide Seller with written notice of termination
specifying the date the Agreement shall terminate, which date of termination
shall be not less than one (1) Business Day following the date of the written
notice. The date of termination specified in such written notice shall be deemed
to be the Repurchase Date for all Transactions.

 

12. Servicing of the Purchased Mortgage Loans

 

(a) The parties hereto agree and acknowledge that, notwithstanding the purchase
and sale of the Purchased Mortgage Loans contemplated hereby, Seller shall
service the Purchased Mortgage Loans for the benefit of Buyer and, if Buyer
shall exercise its rights to sell the Purchased Mortgage Loans pursuant to this
Agreement prior to the related Repurchase Date,

 

17



--------------------------------------------------------------------------------

Buyer’s assigns; provided, however, that the obligation of Servicer to service
Purchased Mortgage Loans for the benefit of Buyer as aforesaid shall cease upon
the payment to Buyer of the Repurchase Price therefor.

 

(b) Servicer shall service and administer the Purchased Mortgage Loans and shall
have full power and authority, acting alone, to do any and all things in
connection with such servicing which Servicer may deem necessary or desirable
and consistent with the terms of this Agreement, and shall retain all principal
prepayments and Income received by Servicer with respect to such Purchased
Mortgage Loans pursuant to the terms hereof. Servicer, in administering and
servicing the Purchased Mortgage Loans, shall employ procedures (including
collection procedures) and exercise the same care it customarily employs and
exercises in servicing and administering mortgage loans for its own account, in
accordance with accepted mortgage loan servicing practices of prudent mortgage
lending institutions servicing mortgage loans that are similar to the Purchased
Mortgage Loans and giving due consideration to Buyer’s reliance on Servicer.
Servicer will provide Buyer with monthly reports, substantially identical in
form to FNMA’s standard form of remittance report with respect to all Purchased
Mortgage Loans then involved in any Transaction hereunder.

 

(c) Buyer may, in its sole discretion if an Event of Default shall have occurred
and be continuing, without payment of any termination fee or any other amount to
Seller, (i) sell the Mortgage Loans in accordance with the terms hereof or (ii)
terminate Servicer as the servicer of the Purchased Mortgage Loans with or
without cause without the imposition of a termination fee.

 

13. Single Agreement

 

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

14. Notices and Other Communications

 

Except as otherwise expressly provided herein, all such notices or
communications shall be in writing (including, without limitation, telegraphic,
facsimile or telex communication) or confirmed in writing and such notices and
other communications shall, when mailed, sent by overnight courier,
hand-delivered, telegraphed, communicated by facsimile transmission or telexed,
be effective when received at the address for notices for the party to whom such
notice or communications is to be given as follows:

 

18



--------------------------------------------------------------------------------

if to Seller:

 

NC Capital Corporation

18400 Von Karman

Suite 1000

Irvine, California 92612

Attention: Rick Holguin

Telephone: (949) 250-5143

Telecopy: (949) 224-5750

 

if to Buyer:

 

Bear Stearns Mortgage Capital Corporation

383 Madison Avenue

New York, New York 10179

Attention: Eileen Albus

Telephone: (212) 272-7502

Telecopy: (212) 272-2053

 

Notwithstanding the foregoing, however, that a facsimile transmission shall be
deemed to be received when transmitted so long as the transmitting machine has
provided an electronic confirmation of such transmission, and provided further,
however, that all financial statements delivered shall be hand-delivered or sent
by overnight delivery or first-class mail. Either party may revise any
information relating to it by notice in writing to the other party, which notice
shall be effective on the third business day following receipt thereof.

 

15. Payment of Expenses

 

Seller shall pay on demand all fees and expenses (including, without limitation,
the fees and expenses for legal services of any kind whatsoever) incurred by
Buyer or the Custodian in connection with this Agreement and the Custodial
Agreement and the transactions contemplated hereby and thereby, whether or not
any Transactions are entered into hereunder, including, by way of illustration
and not by way of limitation, the fees and expenses incurred in connection with
(i) the preparation, reproduction and distribution of this Agreement and the
Custodial Agreement and any opinions of counsel, certificates of officers or
other documents contemplated by the aforementioned agreements and (ii) any
Transaction under this Agreement; provided, however, that Seller shall not be
required to pay the fees and expenses of Buyer incurred as a result of Buyer’s
default under this Agreement. The obligation of Seller to pay such fees and
expenses incurred prior to or in connection with the termination of this
Agreement shall survive the termination of this Agreement.

 

16. Opinions of Counsel

 

Seller shall, on the Purchase Date of the first Transaction hereunder and, upon
the request of Buyer, on the Purchase Date of any subsequent Transaction, cause
to be delivered to Buyer, with reliance thereon permitted as to any person or
entity that purchases the Mortgage Loans from Buyer in a repurchase transaction,
a favorable opinion of counsel with respect to the matters set forth in Exhibit
C and Exhibit D hereto, in form and substance acceptable to Buyer and its
counsel.

 

19



--------------------------------------------------------------------------------

17. Further Assurances; Additional Information

 

(a) Seller shall promptly provide such further assurances or agreements as Buyer
may request in order to effect the purposes of this Agreement.

 

(b) At any reasonable time, Seller shall permit Buyer, its agents or attorneys,
to inspect and copy any and all documents and data in its possession pertaining
to each Purchased Mortgage Loan that is the subject of such Transaction. Such
inspection shall occur upon the request of Buyer at a mutually agreeable
location during regular business hours and if no Event of Default has occurred
on a date not more than five (5) Business Days after the date of such request.
If an Event of Default has occurred, such inspection shall occur on a date not
later than one (1) Business Day after the date of such request.

 

(c) Seller agrees to provide Buyer or its agents, from time to time, with such
information concerning Seller of a financial or operational nature as Buyer may
reasonably request.

 

(d) Amounts advanced in connection with Transactions under this Agreement shall
first be deemed to be Committed Transactions until the limitation on the
aggregate outstanding Purchase Price for Committed Transactions as provided in
Section 10(e)(xix) is reached.

 

18. Buyer as Attorney-in-Fact

 

Buyer is hereby appointed the attorney-in-fact of Seller for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instruments that Buyer may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, Buyer shall have the right and power during the occurrence and
continuation of any Event of Default to receive, endorse and collect all checks
made payable to the order of Seller representing any payment on account of the
principal of or interest on any of the Purchased Mortgage Loans and to give full
discharge for the same.

 

19. Wire Instructions

 

(a) Any amounts to be transferred by Buyer to Seller hereunder shall be sent by
wire transfer in immediately available funds to the account of Seller at:

 

Deutsche Bank National Trust Company

Acct.: 0424-583

ABA No.: 021-001-033

Name: New Century Mortgage

 

(b) Any amounts to be transferred by Seller to Buyer hereunder shall be sent by
wire transfer in immediately available funds to the account of Buyer at:

 

20



--------------------------------------------------------------------------------

FNB Chicago/Bear Stearns MBS

Acct.: 071-000-013

ABA No.: 5801230

Attn: Eileen Albus

 

(c) Amounts received after 3:30 p.m., New York City time, on any Business Day
shall be deemed to have been paid and received on the next succeeding Business
Day.

 

20.    Entire Agreement; Severability

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

21.    Non-assignability; Termination

 

(a) The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by either party without the prior written
consent of the other party; provided, however, that Buyer may assign all of its
rights under this Agreement, any Transaction or the Guaranty to its affiliates
without the consent of Seller or Guarantor. Subject to the foregoing, this
Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns.

 

(b) This Agreement and all Transactions outstanding hereunder shall terminate
automatically without any requirement for notice on the date occurring three
hundred and sixty-four (364) days after the date as of which this Agreement is
entered into; provided, however, that this Agreement and any Transaction
outstanding hereunder may be extended by mutual agreement of Buyer and Seller;
and provided further, however, that no such party shall be obligated to agree to
such an extension.

 

22.    Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.

 

23.    Governing Law

 

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.

 

24.    No Waivers, Etc.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or

 

21



--------------------------------------------------------------------------------

waiver of any provision of this Agreement and no consent by any party to a
departure herefrom shall be effective unless and until such shall be in writing
and duly executed by both of the parties hereto. Without limitation on any of
the foregoing, the failure to give a notice pursuant to subparagraph 4(a) hereof
will not constitute a waiver of any right to do so at a later date.

 

25.    Use of Employee Plan Assets

 

(a) If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.

 

(b) Subject to the last sentence of subparagraph (a) of this Section, any such
Transaction shall proceed only if Seller furnishes or has furnished to Buyer its
most recent available audited statement of its financial condition and its most
recent subsequent unaudited statement of its financial condition.

 

(c) By entering into a Transaction pursuant to this Section, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.

 

26.    Intent

 

(a) The parties intend and acknowledge that each Transaction is a “repurchase
agreement” as that term is defined in Section 101 of Title 11 of the United
States Code, as amended (except insofar as the type of Mortgage Loans subject to
such Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in Section
741 of Title 11 of the United States Code, as amended.

 

(b) It is understood that either party’s right to liquidate Mortgage Loans
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 11 hereof, is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.

 

27.    Disclosure Relating to Certain Federal Protections

 

The parties acknowledge that they have been advised that:

 

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

 

22



--------------------------------------------------------------------------------

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

 

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation, the Federal Savings and Loan Insurance Corporation or the
National Credit Union Share Insurance Fund, as applicable.

 

23



--------------------------------------------------------------------------------

BEAR STEARNS MORTGAGE CAPITAL CORPORATION

 

     

NC CAPITAL CORPORATION

By   /s/    Paul Friedman               By   /s/    Kevin Cloyd          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Title   Senior Vice President               Title   President          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Date   October 31, 2003               Date   October 31, 2003          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

New Century Mortgage Corporation, in its

capacity as Servicer hereunder, hereby acknowledges

and agrees to the provision of Section 12(c)(ii) of the

Agreement.

 

NEW CENTURY MORTGAGE CORPORATION

 

        By   /s/    Kevin Cloyd                      

--------------------------------------------------------------------------------

            Title   Senior Vice President                      

--------------------------------------------------------------------------------

            Date   October 31, 2003                      

--------------------------------------------------------------------------------

           

 

24



--------------------------------------------------------------------------------

EXHIBIT A

 

REQUEST/CONFIRMATION

 

TO: NC Capital Corporation  

18400 Von Karman  

Suite 1000  

Irvine, California 92612  

Attention: Rick Holguin

 

FROM: Bear Stearns Mortgage Capital Corporation

 

RE: Request/Confirmation under Master Repurchase Agreement, dated as of October
31, 2003, between Bear Stearns Mortgage Capital Corporation and NC Capital
Corporation

 

Bear Stearns Mortgage Capital Corporation (“Buyer”) is pleased to confirm your
sale and its purchase of the Mortgage Loans described below and listed on the
attached Loan Schedule pursuant to the above-referenced Master Repurchase
Agreement under the following terms and conditions:

 

     Additional                 Aggregate        

ORIG. PRINCIPAL AMOUNT OF MORTGAGE LOANS:

                

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

CURRENT PRINCIPAL AMOUNT OF MORTGAGE LOANS:

                

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

PURCHASE DATE:

                

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

REPURCHASE DATE:

                

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

PURCHASE PRICE:

                

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

PRICING RATE:

                

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

MINIMUM REQUIRED MARGIN PERCENTAGE:

                

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

PRICE DIFFERENTIAL DUE DATE:

                

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

PRINCIPAL AMOUNT OF WET MORTGAGE LOANS

                

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

A-1



--------------------------------------------------------------------------------

The Master Repurchase Agreement is incorporated by reference into this
Request/Confirmation and made a part hereof as if it were fully set forth
herein. All capitalized terms used herein but not otherwise defined shall have
the meanings specified in the Master Repurchase Agreement.

 

BEAR STEARNS MORTGAGE CAPITAL

CORPORATION

BY:      

--------------------------------------------------------------------------------

NAME:      

--------------------------------------------------------------------------------

TITLE:      

--------------------------------------------------------------------------------

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

 

REQUEST FOR WIRE

 

FROM:   Bear Stearns Mortgage Capital Corporation

 

TO:   NC Capital Corporation

    18400 Von Karman

    Suite 1000

    Irvine, California 92612

    Attention: Rick Holguin

 

RE:   Request for Wire under Master Repurchase Agreement, dated as of October
31, 2003, between Bear Stearns Mortgage Capital Corporation and NC Capital
Corporation

 

NC Capital Corporation, as seller under the above-referenced repurchase
agreement (the “Seller”), hereby notifies Bear Stearns Mortgage Capital
Corporation (the “Buyer”) that Seller intends to enter into a Transaction on
[Purchase Date]. Accordingly, please deliver [$            ] to Deutsche Bank
National Trust Company via wire to the following account:

 

[account information to be supplied by Deutsche Bank]

 

Seller hereby agrees to deliver to Buyer an executed Request/Confirmation no
later than 5:00 p.m. on the Purchase Date. The Master Repurchase Agreement is
incorporated by reference into this Request for Wire and made a part hereof as
if it were fully set forth herein. All capitalized terms used herein but not
otherwise defined shall have the meanings specified in the Master Repurchase
Agreement.

 

NC CAPITAL CORPORATION

By:      

--------------------------------------------------------------------------------

   

Name:

Title:

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

REPRESENTATIONS AND WARRANTIES

RELATING TO THE PURCHASED MORTGAGE LOANS

 

(i) The information with respect to each Mortgage Loan set forth in the related
Loan Schedule is true and correct;

 

(ii) All documentation required to be delivered to the Custodian under the
Custodial Agreement has been so delivered;

 

(iii) Each Purchased Mortgage Loan is a Mortgage;

 

(iv) Each mortgaged property is improved by a single (one-to-four) family
residential dwelling;

 

(v) Each Purchased Mortgage Loan is being serviced by Seller in accordance with
the terms of this Agreement;

 

(vi) The Note related to each Purchased Mortgage Loan bears a fixed or
adjustable interest rate;

 

(vii) Each Mortgage is a valid and subsisting first or second lien of record (or
is in the process of being recorded) on the mortgaged property subject in the
case of any second-lien Mortgage Loan only to a single senior lien on such
mortgaged property and subject in all cases to the exceptions to title set forth
in the title insurance policy or attorney’s opinion of title, with respect to
the related Mortgage Loan, which exceptions are generally acceptable to banking
institutions in connection with their regular mortgage lending activities, and
such other exceptions to which similar properties are commonly subject and which
do not individually, or in the aggregate, materially and adversely affect the
benefits of the security intended to be provided by such Mortgage;

 

(viii) Immediately prior to the transfer and assignment of the Mortgage Loans by
Seller to Buyer as contemplated by this Agreement, Seller held good and
indefeasible title to, and was the sole owner of, each Mortgage Loan (including
the related Note) and each Mortgage Loan (including the related Note) will be
conveyed by Seller to Buyer subject to no liens, charges, mortgages,
encumbrances or rights of others except as set forth in clause (vii) or other
liens which will be released simultaneously with such transfer and assignment;

 

(ix) No Purchased Mortgage Loan is thirty (30) days or more delinquent;

 

(x) There is no delinquent tax or assessment lien on any mortgaged property, and
each mortgaged property is free of substantial damage and is in good repair;

 

(xi) There is no valid and enforceable offset, defense or counterclaim to any
Note or Mortgage, including the obligation of the related Mortgagor to pay the
unpaid principal of or interest on such Note;

 

C-1



--------------------------------------------------------------------------------

(xii) There is no mechanics’ lien or claim for work, labor or material affecting
any mortgaged property which is or may be a lien prior to, or equal with, the
lien of the related Mortgage except those which are insured against by any title
insurance policy referred to in subparagraph (xvi) below;

 

(xiii) Each Purchased Mortgage Loan at the time it was made complied in all
material respects with applicable state and federal laws and regulations,
including, without limitation, the federal Truth-in-Lending Act (including the
Riegle Community Development Act of 1994) and other consumer protection laws,
usury, equal credit opportunity, disclosure and recording laws;

 

(xiv) With respect to each Purchased Mortgage Loan either (a) an attorney’s
opinion of title has been obtained but no title policy has been obtained or (b)
a lender’s title insurance policy, issued in standard American Land Title
Association form by a title insurance company authorized to transact business in
the state in which the related mortgaged property is situated, in an amount at
least equal to the original balance of such Purchased Mortgage Loan together, in
the case of a second-lien Mortgage Loan, with the then-original principal amount
of the mortgage note relating to the senior lien, insuring the mortgagee’s
interest under the related Mortgage Loan as the holder of a valid first or
second mortgage lien of record on the real mortgaged property described in the
related Mortgage, as the case may be, subject only to exceptions of the
character referred to in paragraph (ix) above, was effective on the date of the
origination of such Mortgage Loan, and such policy is valid and thereafter such
policy shall continue in full force and effect;

 

(xv) The improvements upon each mortgaged property are covered by a valid and
existing hazard insurance policy with a carrier generally acceptable to Seller
that provides for fire and extended coverage representing coverage not less than
the least of (A) the outstanding principal balance of the related Purchased
Mortgage Loan (together, in the case of a second-lien Mortgage Loan, with the
outstanding principal balance of the senior lien), (B) the minimum amount
required to compensate for damage or loss on a replacement cost basis or (C) the
full insurable value of the mortgaged property;

 

(xvi) If any mortgaged property is in an area identified in the Federal Register
by the Federal Emergency Management Agency as having special flood hazards, a
flood insurance policy in a form meeting the requirements of the current
guidelines of the Flood Insurance Administration is in effect with respect to
such mortgaged property with a carrier generally acceptable to Seller in an
amount representing coverage not less than the least of (A) the outstanding
principal balance of the related Purchased Mortgage Loan (together, in the case
of a second-lien Mortgage Loan, with the outstanding principal balance of the
senior lien), (B) the minimum amount required to compensate for damage or loss
on a replacement cost basis or (C) the maximum amount of insurance that is
available under the Flood Disaster Protection Act of 1973;

 

(xvii) Each Mortgage and Note is the legal, valid and binding obligation of the
maker thereof and is enforceable in accordance with its terms, except only as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether considered in a
proceeding or action in equity or at law), and all parties to each Purchased
Mortgage Loan had full legal capacity to execute all documents relating to such
Mortgage Loan and convey the estate therein purported to be conveyed;

 

C-2



--------------------------------------------------------------------------------

(xviii) Seller has caused and will cause to be performed any and all acts
required to be performed to preserve the rights and remedies of Buyer in any
insurance policies applicable to any Purchased Mortgage Loans transferred by
Seller including, without limitation, any necessary notifications of insurers,
assignments of policies or interests therein, and establishments of co-insured,
joint loss payee and mortgagee rights in favor of Buyer;

 

(xix) Each original Mortgage was recorded or is in the process of being recorded
in the appropriate jurisdictions wherein such recordation is necessary to
perfect the lien thereof as against creditors of or purchasers from Seller;

 

(xx) The terms of each Note and each Mortgage have not been impaired, altered or
modified in any respect, except by a written instrument which has been recorded,
if necessary, to protect the interest of Buyer and which has been delivered to
the Custodian. The substance of any such alteration or modification is reflected
on the related Loan Schedule;

 

(xxi) The proceeds of each Purchased Mortgage Loan have been fully disbursed,
and there is no obligation on the part of the mortgagee to make future advances
thereunder; any and all requirements as to completion of any on-site or off-site
improvements and as to disbursements of any escrow funds therefor have been
complied with; all costs, fees and expenses incurred in making or closing or
recording such Mortgage Loans were paid;

 

(xxii) The related Note is not and has not been secured by any collateral,
pledged account or other security except the lien of the corresponding Mortgage;

 

(xxiii) No Purchased Mortgage Loan has a shared appreciation feature, or other
contingent interest feature;

 

(xxiv) Each mortgaged property is located in the state identified in the
respective Loan Schedule and consists of one or more parcels of real mortgaged
property with a residential dwelling erected thereon;

 

(xxv) Each Mortgage contains a provision for the acceleration of the payment of
the unpaid principal balance of the related Purchased Mortgage Loan in the event
the related mortgaged property is sold without the prior consent of the
mortgagee thereunder;

 

(xxvi) Any advances made after the date of origination of a Purchased Mortgage
Loan have been consolidated with the outstanding principal amount secured by the
related Mortgage, and the secured principal amount, as consolidated, bears a
single interest rate and single repayment term reflected on the respective Loan
Schedule; the consolidated principal amount does not exceed the original
principal amount of the related Purchased Mortgage Loan; no Note permits or
obligates Seller to make future advances to the related Mortgagor at the option
of the Mortgagor;

 

C-3



--------------------------------------------------------------------------------

(xxvii) There is no proceeding pending or threatened for the total or partial
condemnation of any mortgaged property, nor is such a proceeding currently
occurring, and each mortgaged property is undamaged by waste, fire, water,
flood, earthquake or earth movement;

 

(xxviii) All of the improvements which were included for the purposes of
determining the appraised value of any mortgaged property lie wholly within the
boundaries and building restriction lines of such mortgaged property, and no
improvements on adjoining properties encroach upon such mortgaged property, and
are stated in the title insurance policy and affirmatively insured;

 

(xxix) No improvement located on or being part of any mortgaged property is in
violation of any applicable zoning law or regulation; all inspections, licenses
and certificates required to be made or issued with respect to all occupied
portions of each mortgaged property and, with respect to the use and occupancy
of the same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities and such mortgaged property is lawfully occupied under the
applicable law;

 

(xxx) With respect to each Mortgage constituting a deed of trust, a trustee,
duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in such Mortgage, and no fees or
expenses are or will become payable by the owner of the Mortgage Loan to the
trustee under the deed of trust, except in connection with a trustee’s sale
after default by the related Mortgagor;

 

(xxxi) Each Mortgage contains customary and enforceable provisions which render
the rights and remedies of the holder thereof adequate for the realization
against the related mortgaged property of the benefits of the security,
including (A) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale and (B) otherwise by judicial foreclosure. There is no homestead
or other exemption other than any applicable Mortgagor redemption rights
available to the related Mortgagor which would materially interfere with the
right to sell the related mortgaged property at a trustee’s sale or the right to
foreclose the related Mortgage;

 

(xxxii) Except with respect to the period of delinquency contemplated in clause
(x) above, there is no default, breach, violation or event of acceleration
existing under any Mortgage or the related Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration; and
Seller has not waived any default, breach, violation or event of acceleration;

 

(xxxiii) No instrument of release or waiver has been executed in connection with
any Purchased Mortgage Loan, and no Mortgagor has been released, in whole or in
part, except in connection with an assumption agreement which has been approved
by the primary mortgage guaranty insurer, if any, and which has been delivered
to the Custodian;

 

(xxxiv) Each Purchased Mortgage Loan was originated based upon a full appraisal,
which included an interior inspection of the subject mortgaged property;

 

(xxxv) There do not exist any hazardous substances, hazard wastes or solid
wastes, as such terms are defined in the Comprehensive Environmental Response
Compensation and Liability Act, the Resource Conservation and Recovery Act of
1976, or other federal, state or local environmental legislation on the
mortgaged property securing any Purchased Mortgage Loan;

 

C-4



--------------------------------------------------------------------------------

(xxxvi) Originator is properly licensed or otherwise authorized, to the extent
required by applicable law, to originate each Purchased Mortgage Loan; and the
consummation of the transactions herein contemplated, including, without
limitation, the ownership of the Purchased Mortgage Loans by Buyer will not
involve the violation of such laws;

 

(xxxvii) Seller is properly licensed or otherwise authorized, to the extent
required by applicable law, to purchase each Purchased Mortgage Loan; and the
consummation of the transactions herein contemplated, including, without
limitation, the ownership of the Purchased Mortgage Loans by Buyer will not
involve the violation of such laws;

 

(xxxviii) With respect to each mortgaged property subject to a ground lease (i)
the current ground lessor has been identified and all ground rents which have
previously become due and owing have been paid; (ii) the ground lease term
extends, or is automatically renewable, for at least five (5) years beyond the
maturity date of the related Purchased Mortgage Loan; (iii) the ground lease has
been duly executed and recorded; (iv) the amount of the ground rent and any
increases therein are clearly identified in the lease and are for predetermined
amounts at predetermined times; (v) the ground rent payment is included in the
mortgagor’s monthly payment as an expense item in determining the qualification
of the mortgagor for such Mortgage Loan; (vi) Buyer has the right to cure
defaults on the ground lease; and (vii) the terms and conditions of the
leasehold do not prevent the free and absolute marketability of the mortgaged
property. The outstanding principal balance of Purchased Mortgage Loans with
related mortgaged properties subject to ground leases does not exceed 5% of the
aggregate original outstanding principal balance of the Purchased Mortgage
Loans;

 

(xxxix) Seller has not received a notice of default of any first-lien Mortgage
Loan secured by any mortgaged property which has not been cured by a party other
than Seller;

 

(xl) No Purchased Mortgage Loan is subject to a temporary rate reduction
pursuant to a buydown program;

 

(xli) The interest rate on each Purchased Mortgage Loan is calculated on the
basis of a year of 360 days with twelve 30-day months;

 

(xlii) No Purchased Mortgage Loan is a High-Cost Loan;

 

(xliii) For all Mortgage Loans with Mortgages that are recorded into MERS, Buyer
will be treated as an associate investor;

 

(xliv) For each Mortgage Loan that is designated by Seller as a “Non-MERS
Mortgage Loan” that Seller intends to convert to a MERS Mortgage Loan, the Buyer
will be treated as an associate investor within one (1) Business Day after
Seller’s designation of such Purchased Mortgage Loan as a MERS Mortgage Loan;
and

 

(xlv) No Mortgage Loan is a Home Improvement Loan.

 

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

 

REPRESENTATIONS AND WARRANTIES

RELATING TO THE PURCHASED MORTGAGE LOANS

 

(i) No more than 35% by original principal balance of the Purchased Mortgage
Loan had loan-to-value ratios in excess of 85%;

 

(ii) No more than 15% of the aggregate original outstanding principal balance
will be secured by mortgaged properties located within any single zip code area;

 

(iii) No more than 20% of the aggregate original outstanding principal balance
is secured by mortgaged properties that are non-owner occupied mortgaged
properties (i.e., investor-owned and vacation); and

 

(iv) No more than 70% of the aggregate original outstanding principal balance of
the Purchased Mortgage Loans was originated under Originator’s non-full income
document verification program.

 

(v) No more than 10% of the outstanding principal balance of the Purchased
Mortgage Loans are second lien Mortgage Loans.

 

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

 

OPINION OF COUNSEL TO SELLER AND GUARANTOR

 

1. Seller is duly organized and validly existing as a corporation in good
standing under the laws of the State of California and has power and authority
to enter into and perform its obligations under this Agreement and the Custodial
Agreement. Seller is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the business transacted by it
requires such qualification and in which the failure so to qualify would have a
material adverse effect on the business, properties, assets or condition
(financial or other) of Seller and its subsidiaries, considered as a whole.

 

2. This Agreement and the Custodial Agreement have each been duly authorized,
executed and delivered by Seller, and each constitutes a valid and legally
binding obligation of Seller enforceable against Seller in accordance with its
terms, subject, as to enforcement, to bankruptcy, insolvency, reorganization and
other laws of general applicability relating to or affecting creditors’ rights
generally and to general equity principles.

 

3. No consent, approval, authorization or order of any state or federal court or
government agency or body is required to be obtained by Seller for the
consummation of the transactions contemplated by this Agreement or the Custodial
Agreement.

 

4. The consummation of any of the transactions contemplated by this Agreement
and the Custodial Agreement will not conflict with, result in a breach of, or
constitute a default under the articles of incorporation or bylaws of Seller or
the terms of any indenture or other agreement or instrument known to us to which
Seller is party or bound, or any order known to such counsel to be applicable to
Seller or any regulations applicable to Seller, of any state or federal court,
regulatory body, administrative agency, governmental body or arbitrator having
jurisdiction over Seller.

 

5. There is no pending or threatened action, suit or proceeding before any court
or governmental agency, authority or body or any arbitrator involving Seller or
relating to the transaction contemplated by this Agreement or the Custodial
Agreement which, if adversely determined, would have a material adverse effect
on Buyer.

 

6. Originator is duly registered or licensed as a finance company in each state
in which Mortgage Loans were originated, to the extent such registration or
license is required by applicable law.

 

7. Seller is duly registered or licensed in each state in which such
registration or license is required in order to purchase the Mortgage Loans.

 

8. Guarantor is duly organized and validly existing as a corporation in good
standing under the laws of the State of Delaware and has power and authority to
enter into and perform its obligations under the Guaranty. Guarantor is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the business transacted by it requires such qualification and
in which the failure so to qualify would have a material adverse effect on the
business, properties, assets or condition (financial or other) of Guarantor and
its subsidiaries, considered as a whole.

 

E-1



--------------------------------------------------------------------------------

9. The Guaranty has been duly authorized, executed and delivered by Guarantor,
and each constitutes a valid and legally binding obligation of Guarantor
enforceable against Guarantor in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights generally and to
general equity principles.

 

10. No consent, approval, authorization or order of any state or federal court
or government agency or body is required to be obtained by Guarantor for the
consummation of the transactions contemplated by the Guaranty.

 

11. The consummation of any of the transactions contemplated by the Guaranty
will not conflict with, result in a breach of, or constitute a default under the
articles of incorporation or bylaws of Guarantor or the terms of any indenture
or other agreement or instrument known to us to which Guarantor is party or
bound, or any order known to such counsel to be applicable to Guarantor or any
regulations applicable to Guarantor, of any state or federal court, regulatory
body, administrative agency, governmental body or arbitrator having jurisdiction
over Guarantor.

 

12. There is no pending or threatened action, suit or proceeding before any
court or governmental agency, authority or body or any arbitrator involving
Guarantor or relating to the Guaranty which, if adversely determined, would have
a material adverse effect on Buyer.

 

13. Each Mortgage Loan will have been endorsed in a manner which satisfies any
requirement of endorsement in order to transfer all right, title and interest in
and to that Mortgage Loan from Seller to Buyer. Each assignment of Mortgage
related to each such Mortgage Loan is in recordable form and is sufficient under
applicable law to validly and effectively transfer all right, title and interest
of Seller to Buyer. This Agreement together with (a) the delivery of such
related Mortgage Loans to Custodian, (b) the endorsement of such Mortgage Loans
to Buyer and (c) the delivery of the assignments of Mortgages related to the
Mortgage Loans to the Custodian in recordable form assigning such Mortgages to
Buyer, creates a valid, perfected security interest in such Mortgage Loans in
favor of Buyer. Such security interest will have the same priority and will be
subject to the same security interests and liens as apply to such Mortgage Loans
in the hands of Seller.

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF GUARANTY

 

October 31, 2003

 

Bear Stearns Mortgage Capital Corporation

383 Madison Avenue

New York, New York 10179

 

Ladies and Gentlemen:

 

This letter will confirm that New Century Financial Corporation, a Delaware
corporation (“Guarantor”), agrees to absolutely and unconditionally guaranty to
Bear Stearns Mortgage Capital Corporation, its successors and assigns (the
“Beneficiary”), the full and prompt payment and performance of all of the
obligations, undertakings and liabilities of NC Capital Corporation., a
California corporation (the “Seller”), arising under the terms and provisions of
a Master Repurchase Agreement (the “Master Repurchase Agreement”), dated as of
October 31, 2003 by and among Seller and Bear Stearns Mortgage Capital
Corporation and a Custodial Agreement, dated as of October 31, 2003 (the
“Custodial Agreement”, and together with the Master Repurchase Agreement, the
“Agreements”), by and among Buyer, Seller and Deutsche Bank National Trust
Company, as custodian (such obligations, undertakings and liabilities are herein
referred to as the “Obligations”), Guarantor hereby expressly consents to any
amendment to the Agreements as may be agreed upon by Seller and Buyer and waives
notice of any such amendment. A copy of the Master Repurchase Agreement is
attached hereto as Exhibit A and a copy of the Custodial Agreement is attached
hereto as Exhibit B. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned in the Master Repurchase Agreement.

 

Guarantor hereby represents and warrants to you that each Seller is an indirect
wholly-owned subsidiary of Guarantor.

 

Guarantor covenants and agrees to immediately notify Buyer if a representation,
warranty or covenant of Seller under either Agreement has been breached or that
an Event of Default shall have occurred.

 

Payments required under this guaranty shall be payable whenever any Obligation,
not to exceed the Guaranty Amount, has not been promptly paid to Beneficiary in
accordance with the Agreements, without regard to any stay or delay with respect
to such payment permitted or required by bankruptcy or any other applicable law.
Buyer or Custodian on behalf of Buyer shall realize upon the Purchased Mortgage
Loans prior to making a demand under this guarantee; provided, however, neither
Buyer nor Custodian on behalf of Buyer shall be required to realize upon any
security other than the Purchased Mortgage Loans or, except as set forth above
with respect to realizing upon the Purchased Mortgage Loans, exercise any
remedies prior to making a payment demand under this guaranty.

 

F-1



--------------------------------------------------------------------------------

Guarantor hereby waives any requirement that the Beneficiary take legal action
against Obligor before enforcing this guaranty; agrees that its obligations
hereunder shall be unconditional, irrespective of the validity, regularity or
enforceability of the Guarantied Obligations or the dissolution, liquidation,
reorganization or other change regarding Obligor or Obligor seeking protection,
or having a case or proceeding commenced against it, under any law for the
protection of debtors or creditors; waives diligence, presentment, demand for
payment or performance, protest or notice or other formality of any kind
whatsoever; waives filing of claims with any court in case of the insolvency,
reorganization or bankruptcy of Obligor; and waives any fact, event or
circumstance (other than payment in full) that might otherwise constitute a
legal or equitable defense to or discharge of Guarantor, including (but without
typifying or limiting this waiver) failure by the Beneficiary to perfect a
security interest in any collateral securing performance of any Obligation and
any delay by the Beneficiary in exercising any of its rights hereunder,
Guarantor covenants that this guaranty will not be discharged except by full and
final payment and performance to the Beneficiary of the Guarantied Amount
incurred while it is effective, and agrees that this guaranty shall continue to
be effective or be reinstated (as the case may be) if at any time all or any
part of any payment or interest thereon or other performance by Obligor is
avoided or must otherwise be restored by the Beneficiary. Guarantor hereby
further consents to any renewal or modification of any Obligation or any
extension of the time within which such is to be performed and to any other
indulgences, whether before or after the date of this guaranty.

 

Guarantor agrees to pay on demand all out-of-pocket expenses (including legal
fees and disbursements) incurred by the Beneficiary in connection with the
enforcement and protection of its rights hereunder. Guarantor further covenants
and agrees with Beneficiary to observe the financial covenants set forth in
Exhibit G to the Master Repurchase Agreement and to promptly notify Beneficiary
if Guarantor breaches any of those covenants. Guarantor hereby waives all
suretyship defenses and agrees that the beneficiary may assign all its rights
and obligations hereunder to any of its affiliates without the consent or
approval of any party.

 

This is a continuing guaranty and will remain in effect until thirty (30) days
after written notice of termination is received by Bear Stearns Mortgage Capital
Corporation, 383 Madison Avenue, New York, New York 10179, Attention: Eileen
Albus. Any such termination shall not affect or reduce Guarantor’s obligations
hereunder for any liability of Obligor that arose prior to the expiration of
said thirty-day period. This guaranty shall terminate and shall be of no further
force or effect upon full payment of all amounts due to Buyer under the
Agreement. This guaranty shall inure to the benefit of any successor of the
Beneficiary and be binding on any successor or assignee of Guarantor.

 

This guaranty shall be governed by and construed in accordance with the laws of
the State of New York. Guarantor hereby agrees that (i) any dispute or
controversy arising out of or relating to this guaranty, the Master Repurchase
Agreement or the Custodial Agreement shall be submitted to arbitration before
the American Arbitration Association utilizing its Rules for the Arbitration of
Commercial Disputes and allowing for discovery by the parties, (ii) the
arbitration proceedings shall be conducted in New York, New York and (iii) the
decision of the arbitrators shall be final and judgment may be entered on the
award. In the event that such arbitration is unavailable, Guarantor hereby
submits to the personal jurisdiction of the United States Federal and New York
State courts situated in the City, County, and State of New York and hereby

 

F-2



--------------------------------------------------------------------------------

agrees that any litigation arising out of or relating to this guaranty, the
Master Repurchase Agreement or the Custodial Agreement shall be brought in such
courts. Each provision and agreement herein shall be treated as separate and
independent from any other provision or agreement herein and shall be
enforceable notwithstanding the non-enforceability of any such other provision
or agreement.

 

Any demand by Buyer for payment or performance by Guarantor shall be by a
written demand to Guarantor, which shall be deemed to have been duly given if
made by facsimile transmission to New Century Financial Corporation, Attention:
General Counsel, Phone: (949) 440-7030 , Fax: (949) 440-7033 or if personally
delivered at or upon the fifth day after deposit in the mails, mailed by
registered mail, postage prepaid, to 18400 Von Karman, Suite 1000, Irvine,
California 92612, Attention: General Counsel.

 

Very truly yours, NEW CENTURY FINANCIAL CORPORATION By:      

--------------------------------------------------------------------------------

Name:      

--------------------------------------------------------------------------------

Title:      

--------------------------------------------------------------------------------

     

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

 

Financial Covenants of the Guarantor

 

The Guarantor shall:

 

(i) Maintain a Tangible Net Worth not less than the greater of (1) $250,000,000,
and (2) seventy-five percent (75%) of (w) its Tangible Net Worth as of December
31, 2002, plus, (x) ninety percent (90%) of all capital contributions made
during the fiscal year ending on December 31, 2003, plus, (y) fifty percent
(50%) of positive year-to-date net income for the Guarantor, minus, (z) the
dollar value of all repurchases of common stock in New Century Financial
Corporation by New Century Financial Corporation, in an amount not to exceed the
lesser of: (i) the dollar equivalent of repurchases of 1,800,000 shares (or
share equivalents in the case of stock splits/reverse splits), or (ii)
$40,000,000.

 

(ii) Maintain a ratio of Total Indebtedness to Tangible Net Worth not greater
than 12:1, measured on a consolidated basis on the last day of each fiscal
quarter.

 

(iii) Maintain a ratio of Total Indebtedness to Tangible Net Worth not greater
than 12:1, measured on the last day of each of its fiscal quarters.

 

(iv) Maintain, on a consolidated basis, Liquidity in an amount equal to not less
than $60,000,000.

 

“Indebtedness”: With respect to any Person at any time, without duplication, all
obligations of such Person which, in accordance with GAAP, consistently applied,
should be classified as liabilities on a consolidated balance sheet of such
Person, but in any event including: (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid or accrued, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services, but excluding accrued expenses and trade payables incurred and paid in
the ordinary course of business, (f) all obligations of others secured by any
lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all capitalized lease
obligations of such Person, (h) all obligations of such Person in respect of
interest rate protection agreements, (i) all obligations of such Person, actual
or contingent, in respect of letters of credit or banker’s acceptances, (j) all
obligations of any partnership or joint venture as to which such Person is or
may become personally liable, and (k) all guarantees by such Person of
Indebtedness of others, less (l) the aggregate amount of any indebtedness that
is reflected on the balance sheet of such Person in respect of obligations
incurred pursuant to a securitization transaction, solely to the extent such
obligations are secured by the assets securitized thereby and are non-recourse
to such Person.

 

G-1



--------------------------------------------------------------------------------

“Contractual Obligation”: As to any Person, any material provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or any material provision of any
security issued by such Person.

 

“Liquidity”: For each relevant Person, the aggregate of all cash, Cash
Equivalent Investments, and Overcollateralization, less the amount of Restricted
Cash owned by such Person.

 

“Overcollateralization”: As of any date of determination for any Person, the
excess of (i) the collateral value of assets pledged by that Person to a lender
under a committed warehouse or repurchase facility (after taking into account
required haircuts) over (ii) the aggregate amount of the advances or loans made
by the lender to the Borrower under any such committed warehouse or repurchase
facility.

 

“Restricted Cash”: All cash and Cash Equivalent Investments that are subject to
a Lien in favor of any Person that are required to be maintained by the Buyer
pursuant to a Contractual Obligation or as a result of the operation of law.

 

“Tangible Net Worth”: With respect to any Person, as of any date of
determination, the consolidated Net Worth of such Person and its subsidiaries,
less the consolidated net book value of all assets of such Person and its
subsidiaries (to the extent reflected as an asset on the balance sheet of such
Person or any subsidiary of such Person at such date) which will be treated as
intangibles under GAAP, including, without limitation, such items as deferred
financing expenses, net leasehold improvements, goodwill, trademarks, trade
names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided, that, residual securities owned by such Person
shall not be treated as intangibles for purposes of this definition.

 

“Total Indebtedness”: At any time, the aggregate Indebtedness of any Person and
its subsidiaries.

 

G-2